Rakhee V. Patel

State Bar No. 00797213
Phillip Lamberson

State Bar No. 00794134
Joe Wielebinski

State Bar No. 21432400
Annmarie Chiarello
State Bar No. 24097496

Case 18-30264-sgj11 Doc 863 Filed 02/15/19 Entered 02/15/19 10:27:53

Jeff P. Prostok

State Bar No. 16352500
J. Robert Forshey

State Bar No. 07264200
Suzanne K. Rosen
State Bar No. 00798518
Laurie Dahl Rea

State Bar No. 00796150

Page 1 of 19

WINSTEAD PC FORSHEY & PROSTOK LLP :
500 Winstead Building 777 Main St., Suite 1290 —
2728 N. Harwood Street Ft. Worth, TX 76102

Dallas, Texas 75201 Telephone: (817) 877-8855

(214) 745-5400 (Phone) Facsimile: (817) 877-4151

(214) 745-5390 (Facsimile) jprostok@forsheyprostok.com
rpatel@winstead.com bforshey@forsheyprostok.com
plamberson@winstead.com srosen@forsheyprostok.com
jwielebinski@winstead.com Irea@forsheyprostok.com
achiarello@winstead.com

COUNSEL FOR THE REORGANIZED DEBTOR
SPECIAL COUNSEL FOR THE
REORGANIZED DEBTOR

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
§ Chapter 11
IN RE: § Case No. 18-30264-SGJ-11
§ Case No. 18-30265-SGJ-11
ACIS CAPITAL MANAGEMENT, L.P., §.
ACIS CAPITAL MANAGEMENT GP, LLC, § (Jointly Administered Under Case
§ No. 18-30264-SGJ-11)
DEBTORS. §
§
§ -

NOTICE OF FEBRUARY 15, 2019 EFFECTIVE DATE FOR THE THIRD AMENDED JOINT
PLAN FOR ACIS CAPITAL MANAGEMENT, LP AND
ACIS CAPITAL MANAGEMENT GP, LLC -

TO CREDITORS AND PARTIES IN INTEREST, PLEASE TAKE NOTICE THAT:

1. An order (the “Confirmation Order’) [Docket No. 829] was entered by the United
States Bankruptcy Court for the Northern District of Texas (Dallas Division) on January 31, 2019
confirming the Third Amended Joint Plan for Acis Capital Management, L.P. and Acis Capital
Management GP, LLC (the “Third Plan”) [Docket No. 660], as modified by (i) the First
Modification to the Third Amended Joint Plan for Acis Capital Management, L.P. and Acis
Capital Management GP, LLC (the “Eirst Modification”) [Docket No. 693], and (ii) the Second

 

Notice of the Effective Date of the Third Amended Joint Plan Page 1 of 5
Case 18-30264-sgj11 Doc 863 Filed 02/15/19 Entered 02/15/19 10:27:53 Page 2 of 19

Modification to the Third Amended Joint Plan for Acis Capital Management, L.P. and Acis
Capital Management GP, LLC (the “Second Modification”) [Docket No. 702], as supplemented
by the Supplement to Second Modification to the Third Amended Joint Plan for Acis Capital
Management, L.P. and Acis Capital Management GP, LLC [Docket No. 769]. The Third Plan,
as modified by the First Modification and Second Modification (as supplemented) is hereafter
referred to as the “Plan,” with respect to Acis Capital Management, L.P. and Acis Capital
Management GP, LLC (together, the “Debtors”). Capitalized terms used but not otherwise
defined herein have the meanings ascribed to such terms in the Plan.

2. Copies of the Confirmation Order and the Plan will be provided upon request to
counsel to the Reorganized Debtor at lbreedlove@forsheyprostok.com.

3. Pursuant to section 1.42 of the Plan, “Confirmation Date” means the date of the
entry of the Confirmation Order, and pursuant to section 1.52 of the Plan, the “Effective Date” is
defined to mean:

the first Business Day which is fourteen (14) days after the
Confirmation Date if the Confirmation Order is not stayed or, if the
Confirmation Order is stayed, the first Business Day following the
lifting, dissolution, or removal of such stay which is at least
fourteen (14) Business Days after the Confirmation Date, and
upon which all conditions to the effectiveness of the Plan set forth
in Article XIII below are satisfied.

4. The conditions precedent to the effectiveness of the Plan listed in Article XII of
the Plan have been satisfied or waived.

5. The Effective Date of the Plan is February 15, 2019.

6. For purposes of calculating all filing and other deadlines in the Plan and
Confirmation Order determined by reference to the Effective Date, such time periods are

deemed to have commenced on February 15, 2019. Certain of these deadlines are set forth

below:

 

Notice of the Effective Date of the Third Amended Joint Plan Page 2 of 5
Case 18-30264-sgj11 Doc 863 Filed 02/15/19 Entered 02/15/19 10:27:53 Page 3 of 19

 

Deadline to file applications for payment of Administrative | March 18, 2019'
Expenses (other than professional fee claims) under
section 3.01(c) of the Plan is thirty (30) days after the
Effective Date

Date by which creditors must provide a W-9 form or other | March 18, 2019
such necessary information to comply with any
withholding requirements of any governmental unit to the
Reorganized Debtor

 

 

Deadline to file Claims arising from the rejection of an The earlier of March 18, 2019
Executory Contract under section 11.03 of the Plan is the
earlier of thirty (30) days after the Effective Date or thirty
(30) days after the entry of the Final Order approving
rejection of such Executory Contract

or 30 days after the entry of the
Final Order approving rejection
of such Executory Contract

 

Deadline for objections to applications for payment of Thirty (30) days from the filing of
Administrative Expenses under section 3.01(d) of the Plan | the application for payment of
is thirty (30) days from the filing and service of the Administrative Expense

application for payment of Administrative Expenses

 

Deadline to file applications for payment of Administrative | April 16, 2019
Expense Claims asserted by Estate Professionals under
section 3.01(e) of the Plan is sixty (60) days after the
Effective Date

Deadline for Objections to Claims under sections 1.81 and | May 16, 2019 for Claims

10.03 is the later of: (unless extended by order of the
(a) ninety (90) days following the Effective Date, unless Bankruptcy Court)
extended by order of the Bankruptcy Court, or

 

For Rejection Damages Claims
(b) as to any Rejection Claim filed after the Effective Date, | filed after the Effective Date — 90
ninety (90) days after the date on which the proof of Claim | days after the Rejection
reflecting the Rejection Claim is filed Damages Claim is filed

 

 

 

 

7. Pursuant to section 3.01(c) of the Plan, a failure to timely and properly file and
serve an application for payment and allowance of an Administrative Claim on or before March
18, 2019, which is the Administrative Claims Bar Date, shall result in such Claim for an
Administrative Expense being forever barred from receiving any distribution from the
Reorganized Debtor.

8. Section 8.06 of the Plan provides that each holder of any Allowed Claim must

provide a W-9 form or other such necessary information to comply with any withholding

 

‘ Because the 30-day period ends on Sunday, March 17, 2019, the deadline is extended to the first business day
pursuant to Fed. R. Bankr. P. 9006(a)(2)(C).

 

Notice of the Effective Date of the Third Amended Joint Plan Page 3 of 5
Case 18-30264-sgj11 Doc 863 Filed 02/15/19 Entered 02/15/19 10:27:53 Page 4 of 19

requirements of any governmental unit to the Reorganized Debtor prior to receiving any
distribution from the Reorganized Debtor. For convenience, a blank IRS Form W-9 is attached
to this Notice as Exhibit A. Each holder of an Allowed Claim should return a completed W-9
Form to counsel for the Reorganized Debtor to the address below on or before March 18, 2019:

FORSHEY & PROSTOK LLP
Attention: Linda Breedlove
777 Main St., Suite 1290
Ft. Worth, TX 76102

9. Pursuant to section 11.03 of the Plan, any Rejection Claim based on the rejection
of an Executory Contract shall be forever barred and shall not be enforceable against the
Reorganized Debtor or the Reorganized Debtor's Assets unless a Proof of Claim is filed with the
Bankruptcy Court and served upon the Reorganized Debtor and its counsel by the earlier of
thirty (30) days after the Effective Date or thirty (30) days after the entry of the Final Order
approving rejection of the Executory Contract.

DATED: February 15, 2019.
Respectfully submitted,

By: /s/ Jeff P. Prostok

Jeff P. Prostok

State Bar No. 16352500

J. Robert Forshey

State Bar No. 07264200
Suzanne K. Rosen

State Bar No. 00798518
Laurie Dahi Rea

State Bar No. 00796150
FORSHEY & PROSTOK LLP -
777 Main St., Suite 1290

Ft. Worth, TX 76102
Telephone: (817) 877-8855
Facsimile: (817) 877-4151
jprostok@forsheyprostok.com
bforshey@forsheyprostok.com
srosen@forsheyprostok.com
lrea@forsheyprostok.com

COUNSEL FOR THE REORGANIZED
DEBTOR

-and-

 

Notice of the Effective Date of the Third Amended Joint Plan Page 4 of 5
Case 18-30264-sgj11 Doc 863 Filed 02/15/19 Entered 02/15/19 10:27:53 Page 5 of 19

Rakhee V. Patel

State Bar No. 00797213
Phillip Lamberson
State Bar No. 00794134
Joe Wielebinski

State Bar No. 21432400
Annmarie Chiarello

State Bar No. 24097496
WINSTEAD PC

500 Winstead Building
2728 N. Harwood Street
Dallas, Texas 75201

(214) 745-5400 (Phone)
(214) 745-5390 (Facsimile)
rpatel@winstead.com
plamberson@winstead.com
jwielebinski@winstead.com
achiarello@winstead.com

SPECIAL COUNSEL FOR THE
REORGANIZED DEBTOR

CERTIFICATE OF SERVICE

| hereby certify that a true and correct copy of the foregoing document was filed
electronically and was served on all holders of claims against and interests in the Debtors via
ECF electronic notice upon all parties that are registered or otherwise entitled to receive
electronic notice in this bankruptcy case, and via international and U.S. first class mail,
postage prepaid, on the parties reflected on the attached service lists and the Confidential
Bondholder List, on February 15, 2019.

/s/ Suzanne K. Rosen
Suzanne K. Rosen

L'AJPROSTOK\ACIS Capital Management (Trustee Rep)\Pleadings 18-30264-sgj11\Notice of the Effective Date 2.15.19.docx

 

Notice of the Effective Date of the Third Amended Joint Plan Page 5 of 5
Case 18-30264-sgj11 Doc 863 Filed 02/15/19 Entered 02/15/19 10:27:53 Page 6 of 19

EXHIBIT “A”
Case 18-30264-sgj11 Doc 863 Filed 02/15/19 Entered 02/15/19 10:27:53 Page 7 of 19

Form W-9

(Rev. October 2018)

Department of the Treasury
Internal Revenue Service

Request for Taxpayer
Identification Number and Certification

> Go to www.irs.gov/FormW9 for instructions and the latest information.
1 Name (as shown on your income tax return). Name is required on this line; do not leave this line blank.

Give Form to the
requester. Do not
send to the IRS.

 

2 Business name/disregarded entity name, If different from above

 

following seven boxes.

1 tndividual/sole proprietor or Oe Corporation

single-member LLC

[_] Other (see instructions) >

3 Check appropriate box for federal tax classification of the person whose name is entered on line 1. Check only one of the | 4 Exemptions (codes apply only to
Lis Corporation

Cc Limited liability company. Enter the tax classification (C=C corporation, S=S corporation, P=Partnership) >

Note: Check the appropriate box in the line above for the tax classification of the single-member owner. Do not check Exemption from FATCA reporting
LLC if the LLC is classified as a single-member LLC that is disregarded from the owner unless the owner of the LLC is
another LLC that is not disregarded from the owner for U.S. federal tax purposes. Otherwise, a single-member LLC that!
is disregarded from the owner should check the appropriate box for the tax classification of its owner.

wayne

certain entities, not individuals; see
instructions on page 3):
L Partnership C1 Trust/estate

Exempt payee code (if any)

code (if any)

 

(Applies to accounts maintained outside the U.S.)

 

5 Address (number, street, and apt. or suite no.) See instructions.

Print or type.
See Specific Instructions on page 3.

Requesier’s name and address (optional)

 

6 City, state, and ZIP code

 

 

7 List account number(s) here (optional)

 

 

Gam Taxpayer Identification Number (TIN)

Enter your TIN in the appropriate box. The TIN provided must match the name given on line 1 to avoid
backup withholding. For individuals, this is generally your social security number (SSN). However, for a
resident alien, sole proprietor, or disregarded entity, see the instructions for Part |, later. For other - -
entities, it is your employer identification number (EIN). If you do not have a number, see How to get a

TIN, later.

Note: If the account is in more than one name, see the instructions for line 1. Also see What Name and
Number To Give the Requester for guidelines on whose number to enter.

Social security number

 

 

 

 

or
Employer identification number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Geka Certification

Under penalties of perjury, | certify that:

1. The number shown on this form is my correct taxpayer identification number (or | am waiting for a number to be issued to me); and
2. | am not subject to backup withholding because: (a) | am exempt from backup withholding, or (b) | have not been notified by the Internal Revenue
Service (IRS) that 1 am subject to backup withholding as a result of a failure to report all interest or dividends, or (c) the IRS has notified me that | am

no longer subject to backup withholding; and
3. lama U.S. citizen or other U.S. person (defined below); and

4. The FATCA code(s) entered on this form (if any) indicating that | am exempt from FATCA reporting is correct.

Certification instructions. You must cross out item 2 above if you have been notified by the IRS that you are currently subject to backup withholding because

you have failed to report all interest and dividends on your tax return. For real estate transactions, item 2 does not apply. For mortgage interest paid,

acquisition or abandonment of secured property, cancellation of debt, contributions to an individual retirement arrangement (IRA), and generally, payments

other than interest and dividends, you are not required to sign the certification, but you must provide your correct TIN. See the instructions for Part Il, later. _

 

Sign Signature of
Here U.S. person >

 

General Instructions

Section references are to the Internal Revenue Code unless otherwise
noted.

Future developments. For the latest information about developments
related to Form W-9 and its instructions, such as legislation enacted
after they were published, go to www.irs.gov/FormW9.

Purpose of Form

An individual or entity (Form W-9 requester) who is required to file an
information return with the IRS must obtain your correct taxpayer
identification number (TIN) which may be your social security number
(SSN), individual taxpayer identification number (ITIN), adoption
taxpayer identification number (ATIN), or employer identification number
(EIN), to report on an information return the amount paid to you, or other
amount reportable on an information return. Examples of information
returns include, but are not limited to, the following.

* Form 1099-INT (interest earned or paid)

Date >»

¢ Form 1099-DIV (dividends, including those from stocks or mutual
funds)

e Form 1099-MISC (various types of income, prizes, awards, or gross
proceeds)

¢ Form 1099-B (stock or mutual fund sales and certain other
transactions by brokers)

« Form 1099-S (proceeds from real estate transactions)

¢ Form 1099-K (merchant card and third party network transactions)
* Form 1098 (home mortgage interest), 1098-E (student loan interest),
1098-T (tuition)

e Form 1099-C (canceled debt)

* Form 1099-A (acquisition or abandonment of secured property)

Use Form W-9 only if you are a U.S. person (including a resident
alien), to provide your correct TIN.

'f you do not return Form W-9 to the requester with a TIN, you might
be subject to backup withholding. See What is backup withholding,
later.

 

Cat. No. 10231X

Form W-9 (Rev. 10-2018)
Case 18-30264-sgj11 Doc 863 Filed 02/15/19 Entered 02/15/19 10:27:53 Page 8 of 19

Form W-9 (Rev. 10-2018)

Page 2

 

By signing the filled-out form, you:

1. Certify that the TIN you are giving is correct (or you are waiting for a
number to be issued),

2. Certify that you are not subject to backup withholding, or

3. Claim exemption from backup withholding if you are a U.S. exempt
payee. If applicable, you are also certifying that as a U.S. person, your
allocable share of any partnership income from a U.S. trade or business
is not subject to the withholding tax on foreign partners' share of
effectively connected income, and

4. Certify that FATCA code(s) entered on this form (if any) indicating
that you are exempt from the FATCA reporting, is correct. See What is
FATCA reporting, later, for further information.

Note: if you are a U.S. person and a requester gives you a form other
than Form W-9 to request your TIN, you must use the requester’s form if
it is substantially similar to this Form W-9.

Definition of a U.S. person. For federal tax purposes, you are
considered a U.S. person if you are:

¢ An individual who is a U.S. citizen or U.S. resident alien;

¢ A parinership, corporation, company, or association created or
organized in the United States or under the laws of the United States;

* An estate (other than a foreign estate); or
* A domestic trust (as defined in Regulations section 301.7701-7).

Special rules for partnerships. Partnerships that conduct a trade or
business in the United States are generally required to pay a withholding
tax under section 1446 on any foreign partners’ share of effectively
connected taxable income from such business. Further, in certain cases
where a Form W-9 has not been received, the rules under section 1446
require a partnership to presume that a partner is a foreign person, and
pay the section 1446 withholding tax. Therefore, if you are a U.S. person
that is a partner in a partnership conducting a trade or business in the
United States, provide Form W-8 to the partnership to establish your
U.S. status and avoid section 1446 withholding on your share of
partnership income.

In the cases below, the following person must give Form W-9 to the
partnership for purposes of establishing its U.S. status and avoiding
withholding on its allocable share of net income from the partnership
conducting a trade or business in the United States.

¢ In the case of a disregarded entity with a U.S. owner, the U.S. owner
of the disregarded entity and not the entity;

¢ In the case of a grantor trust with a U.S. grantor or other U.S. owner,
generally, the U.S. grantor or other U.S. owner of the grantor trust and
not the trust; and

® In the case of a U.S. trust (other than a grantor trust), the U.S. trust
(other than a grantor trust) and not the beneficiaries of the trust.

Foreign person. If you are a foreign person or the U.S. branch of a
foreign bank that has elected to be treated as a U.S. person, do not use
Form W-9. Instead, use the appropriate Form W-8 or Form 8233 (see
Pub. 515, Withholding of Tax on Nonresident Aliens and Foreign
Entities).

Nonresident alien who becomes a resident alien. Generally, only a
nonresident alien individual may use the terms of a tax treaty to reduce
or eliminate U.S. tax on certain types of income. However, most tax
treaties contain a provision known as a “saving clause.” Exceptions
specified in the saving clause may permit an exemption from tax to
continue for certain types of income even after the payee has otherwise
become a U.S. resident alien for tax purposes.

If you are a U.S. resident alien who is relying on an exception
contained in the saving clause of a tax treaty to claim an exemption
from U.S. tax on certain types of income, you must attach a statement
to Form W-9 that specifies the following five items.

1. The treaty country. Generally, this must be the same treaty under
which you claimed exemption from tax as a nonresident alien.

2. The treaty article addressing the income.

3. The article number (or location) in the tax treaty that contains the
saving clause and its exceptions.

4. The type and amount of income that qualifies for the exemption
from tax.

5. Sufficient facts to justify the exemption from tax under the terms of
the treaty article.

Example. Article 20 of the U.S.-China income tax treaty allows an
exemption from tax for scholarship income received by a Chinese
student temporarily present in the United States. Under U.S. law, this
student will become a resident alien for tax purposes if his or her stay in
the United States exceeds 5 calendar years. However, paragraph 2 of
the first Protocol to the U.S.-China treaty (dated April 30, 1984) allows
the provisions of Article 20 to continue to apply even after the Chinese
student becomes a resident alien of the United States. A Chinese
student who qualifies for this exception (under paragraph 2 of the first
protocol) and is relying on this exception to claim an exemption from tax
on his or her scholarship or fellowship income would attach to Form
W-9 a statement that includes the information described above to
support that exemption.

If you are a nonresident alien or a foreign entity, give the requester the
appropriate completed Form W-8 or Form 8233.

Backup Withholding

What is backup withholding? Persons making certain payments to you
must under certain conditions withhold and pay to the IRS 24% of such
payments. This is called “backup withholding.” Payments that may be
subject to backup withholding include interest, tax-exempt interest,
dividends, broker and barter exchange transactions, rents, royalties,
nonemployee pay, payments made in settlement of payment card and
third party network transactions, and certain payments from fishing boat
operators. Real estate transactions are not subject to backup
withholding.

You will not be subject to backup withholding on payments you
receive if you give the requester your correct TIN, make the proper
certifications, and report all your taxable interest and dividends on your
tax return.

Payments you receive will be subject to backup withholding if:
1. You do not furnish your TIN to the requester,

2. You do not certify your TIN when required (see the instructions for
Part II for details),

3. The IRS tells the requester that you furnished an incorrect TIN,

4. The IRS tells you that you are subject to backup withholding
because you did not report all your interest and dividends on your tax
return (for reportable interest and dividends only), or

5. You do not certify to the requester that you are not subject to
backup withholding under 4 above (for reportable interest and dividend
accounts opened after 1983 only).

Certain payees and payments are exempt from backup withholding.
See Exempt payee code, later, and the separate Instructions for the
Requester of Form W-9 for more information.

Also see Special rules for partnerships, earlier.

What is FATCA Reporting?

The Foreign Account Tax Compliance Act (FATCA) requires a
participating foreign financial institution to report all United States
account holders that are specified United States persons. Certain
payees are exempt from FATCA reporting. See Exemption from FATCA
reporting code, later, and the Instructions for the Requester of Form
W-9 for more information.

Updating Your Information

You must provide updated information to any person to whom you
claimed to be an exempt payee if you are no longer an exempt payee
and anticipate receiving reportable payments in the future from this
person. For example, you may need to provide updated information if
you are a C corporation that elects to be an S corporation, or if you no
longer are tax exempt. In addition, you must furnish a new Form W-9 if
the name or TIN changes for the account; for example, if the grantor of a
grantor trust dies.

Penalties

Failure to furnish TIN. If you fail to furnish your correct TIN to a
requester, you are subject to a penalty of $50 for each such failure
unless your failure is due to reasonable cause and not to willful neglect.

Civil penalty for false information with respect to withholding. If you
make a false statement with no reasonable basis that results in no
backup withholding, you are subject to a $500 penalty.
Case 18-30264-sgj11 Doc 863 Filed 02/15/19 Entered 02/15/19 10:27:53 Page 9 of 19

Form W-9 (Rev. 10-2018)

 

Criminal penalty for falsifying information. Willfully falsifying
certifications or affirmations may subject you to criminal penalties
including fines and/or imprisonment.

Misuse of TINs. If the requester discloses or uses TINs in violation of
federal law, the requester may be subject to civil and criminal penalties.

Specific Instructions

Line 1

You must enter one of the following on this tine; do not leave this line
blank. The name should match the name on your tax return.

If this Form W-9 is for a joint account (other than an account
maintained by a foreign financial institution (FFI)), list first, and then
circle, the name of the person or entity whose number you entered in
Part | of Form W-9. If you are providing Form W-9 to an FFI to document
a joint account, each holder of the account that is a U.S. person must
provide a Form W-9.

a. Individual. Generally, enter the name shown on your tax return. If
you have changed your last name without informing the Social Security
Administration (SSA) of the name change, enter your first name, the last
name as shown on your social security card, and your new last name.

Note: ITIN applicant: Enter your individual name as it was entered on
your Form W-7 application, line 1a. This should also be the same as the
name you entered on the Form 1040/1040A/1040EZ you filed with your
application.

b. Sole proprietor or single-member LLC. Enter your individual
name as shown on your 1040/1040A/1040EZ on line 1. You may enter
your business, trade, or “doing business as” (DBA) name on line 2.

c. Partnership, LLC that is not a single-member LLC, C
corporation, or S corporation. Enter the entity's name as shown on the
entity's tax return on line 1 and any business, trade, or DBA name on
line 2.

d. Other entities. Enter your name as shown on required U.S. federal
tax documents on line 1. This name should match the name shown on the
charter or other legal document creating the entity. You may enter any
business, trade, or DBA name on line 2.

e. Disregarded entity. For U.S. federal tax purposes, an entity that is
disregarded as an entity separate from its owner is treated as a
“disregarded entity.” See Regulations section 301.7701-2(c)(2)(iii). Enter
the owner's name on line 1. The name of the entity entered on line 1
should never be a disregarded entity. The name on line 1 should be the
name shown on the income tax return on which the income should be
reported. For example, if a foreign LLC that is treated as a disregarded
entity for U.S. federal tax purposes has a single owner that is a U.S.
person, the U.S. owner's name is required to be provided on line 1. If
the direct owner of the entity is also a disregarded entity, enter the first
owner that is not disregarded for federal tax purposes. Enter the
disregarded entity's name on line 2, “Business name/disregarded entity
name.” lf the owner of the disregarded entity is a foreign person, the
owner must complete an appropriate Form W-8 instead of a Form W-9.
This is the case even if the foreign person has a U.S. TIN.

Line 2

If you have a business name, trade name, DBA name, or disregarded
entity name, you may enter it on line 2.

Line 3

Check the appropriate box on line 3 for the U.S. federal tax
classification of the person whose name is entered on line 1. Check only
one box on line 3.

 

 

Page 3
IF the entity/person on line 1 is | THEN check the box for...
a(n)...
* Corporation Corporation

 

© Individual

® Sole proprietorship, or

¢ Single-member limited liability
company (LLC) owned by an
individual and disregarded for U.S.
federal tax purposes.

Individual/sole proprietor or single-
member LLC

 

e LLC treated as a partnership for
U.S. federal tax purposes,

e LLC that has filed Form 8832 or

Limited liability company and enter
the appropriate tax classification.
(P= Partnership; C= C corporation;

2553 to be taxed as a corporation, | or S= S corporation)

or

¢ LLC that is disregarded as an
entity separate from its owner but
the owner is another LLC that is
not disregarded for U.S. federal tax

 

 

 

 

 

purposes.
¢ Partnership Partnership
© Trust/estate Trust/estate

 

Line 4, Exemptions

If you are exempt from backup withholding and/or FATCA reporting,
enter in the appropriate space on line 4 any code(s) that may apply to
you.

Exempt payee code.

¢ Generally, individuals (including sole proprietors) are not exempt from
backup withholding.

¢ Except as provided below, corporations are exempt from backup
withholding for certain payments, including interest and dividends.

* Corporations are not exempt from backup withholding for payments
made in settlement of payment card or third party network transactions.

* Corporations are not exempt from backup withholding with respect to
attorneys’ fees or gross proceeds paid to attorneys, and corporations
that provide medical or health care services are not exempt with respect
to payments reportable on Form 1099-MISC.

The following codes identify payees that are exempt from backup
withholding. Enter the appropriate code in the space in line 4.

1—An organization exempt from tax under section 501(a), any IRA, or
a custodial account under section 403(b)(7) if the account satisfies the
requirements of section 401 (f)(2)

2—The United States or any of its agencies or instrumentalities

3—A state, the District of Columbia, a U.S. commonwealth or
possession, or any of their political subdivisions or instrumentalities

4—A foreign government or any of its political subdivisions, agencies,
or instrumentalities

5—A corporation

6—A dealer in securities or commodities required to register in the
United States, the District of Columbia, or a U.S. commonwealth or
possession

7—A futures commission merchant registered with the Commodity
Futures Trading Commission

8—A real estate investment trust

9—An entity registered at all times during the tax year under the
Investment Company Act of 1940

10—A common trust fund operated by a bank under section 584(a)
11—A financial institution

12—A middleman known in the investment community as a nominee or
custodian

13—A trust exempt from tax under section 664 or described in section
4947
Case 18-30264-sgj11 Doc 863 Filed 02/15/19

Form W-9 (Rev. 10-2018)

Entered 02/15/19 10:27:53 Page 10 of 19

Page 4

 

The following chart shows types of payments that may be exempt
from backup withholding. The chart applies to the exempt payees listed
above, 1 through 13.

IF the payment is for. . .

 

THEN the payment is exempt
for...

 

Interest and dividend payments All exempt payees except

for 7

Exempt payees 1 through 4 and 6
through 11 and all C corporations.
S corporations must not enter an
exempt payee code because they
are exempt only for sales of
noncovered securities acquired
prior to 2012.

Exempt payees 1 through 4

 

Broker transactions

 

Barter exchange transactions and
patronage dividends

 

Generally, exempt payees
1 through 5?

Payments over $600 required to be
reported and direct sales over

$5,000'

 

Payments made in settlement of
payment card or third party network
transactions

Exempt payees 1 through 4

 

 

' See Form 1099-MISC, Miscellaneous Income, and its instructions.

? However, the following payments made to a corporation and
reportable on Form 1099-MISC are not exempt from backup

withholding: medical and health care payments, attorneys’ fees, gross
proceeds paid to an attorney reportable under section 6045(f), and
payments for services paid by a federal executive agency.

Exemption from FATCA reporting code. The following codes identify
payees that are exempt from reporting under FATCA. These codes
apply to persons submitting this form for accounts maintained outside
of the United States by certain foreign financial institutions. Therefore, if
you are only submitting this form for an account you hold in the United
States, you may leave this field blank. Consult with the person
requesting this form if you are uncertain if the financial institution is
subject to these requirements. A requester may indicate that a code is
not required by providing you with a Form W-9 with “Not Applicable” (or
any similar indication) written or printed on the line for a FATCA
exemption code.

A—An organization exempt from tax under section 501(a) or any
individual retirement plan as defined in section 7701 (a)(37)

B—The United States or any of its agencies or instrumentalities

C—A state, the District of Columbia, a U.S. commonwealth or
possession, or any of their political subdivisions or instrumentalities

D—A corporation the stock of which is regularly traded on one or
more established securities markets, as described in Regulations
section 1.1472-1(c¢)(1}(i)

E—A corporation that is a member of the same expanded affiliated
group as a corporation described in Regulations section 1.1472-1(c}(1)(i)

F—A dealer in securities, commodities, or derivative financial
instruments (including notional principal contracts, futures, forwards,
and options) that is registered as such under the laws of the United
States or any state

G—A real estate investment trust

H—A regulated investment company as defined in section 851 or an
entity registered at all times during the tax year under the Investment
Company Act of 1940

I—A common trust fund as defined in section 584(a)

J—A bank as defined in section 581

K—A broker

L—A trust exempt from tax under section 664 or described in section
4947(a)(1)

M-—A tax exempt trust under a section 403(b) plan or section 457(g)
plan

Note: You may wish to consult with the financial institution requesting
this form to determine whether the FATCA code and/or exempt payee
code should be completed.

Line 5

Enter your address (number, street, and apartment or suite number).
This is where the requester of this Form W-9 will mail your information
returns. If this address differs from the one the requester already has on
file, write NEW at the top. If a new address is provided, there is still a
chance the old address will be used until the payor changes your -
address in their records. —

Line 6
Enter your city, state, and ZIP code.

Part I. Taxpayer Identification Number (TIN)

Enter your TIN in the appropriate box. If you are a resident alien and
you do not have and are not eligible to get an SSN, your TIN is your IRS
individual taxpayer identification number (ITIN). Enter it in the social
security number box. If you do not have an ITIN, see How to get a TIN
below.

\f you are a sole proprietor and you have an EIN, you may enter either
your SSN or EIN.

If you are a single-member LLC that is disregarded as an entity
separate from its owner, enter the owner’s SSN (or EIN, if the owner has
one). Do not enter the disregarded entity's EIN. If the LLC is classified as
a corporation or partnership, enter the entity’s EIN.

Note: See What Name and Number To Give the Requester, later, for
further clarification of name and TIN combinations.

How to get a TIN. If you do not have a TIN, apply for one immediately.
To apply for an SSN, get Form SS-5, Application for a Social Security
Card, from your local SSA office or get this form online at
www.SSA.gov. You may also get this form by calling 1-800-772-1213.
Use Form W-7, Application for IRS Individual Taxpayer Identification
Number, to apply for an ITIN, or Form SS-4, Application for Employer
Identification Number, to apply for an EIN. You can apply for an EIN
online by accessing the IRS website at www.irs.gov/Businesses and
clicking on Employer Identification Number (EIN) under Starting a
Business. Go to www.irs.gov/Forms to view, download, or print Form
W-7 and/or Form SS-4. Or, you can go to www.irs.gov/OrderForms to
place an order and have Form W-7 and/or SS-4 mailed to you within 10
business days. -

If you are asked to complete Form W-9 but do not have a TIN, apply
for a TIN and write ‘Applied For” in the space for the TIN, sign and date
the form, and give it to the requester. For interest and dividend
payments, and certain payments made with respect to readily tradable
instruments, generally you will have 60 days to get a TIN and give it to
the requester before you are subject to backup withholding on
payments. The 60-day rule does not apply to other types of payments. -
You will be subject to backup withholding on all such payments until
you provide your TIN to the requester.

Note: Entering “Applied For” means that you have already applied for a
TIN or that you intend to apply for one scon. '

Caution: A disregarded U.S. entity that has a foreign owner must use
the appropriate Form W-8.

Part tl. Certification

To establish to the withholding agent that you are a U.S. person, or
resident alien, sign Form W-9. You may be requested to sign by the
withholding agent even if item 1, 4, or 5 below indicates otherwise. ©

For a joint account, only the person whose TIN is shown in Part |
should sign (when required). In the case of a disregarded entity, the
person identified on line 1 must sign. Exempt payees, see Exempt payee
code, earlier.

Signature requirements. Complete the certification as indicated in
items 1 through 5 below.
Case 18-30264-sgj11 Doc 863 Filed 02/15/19 Entered 02/15/19 10:27:53 Page 11 of 19

Form W-9 (Rev. 10-2018)

Page 5

 

1. interest, dividend, and barter exchange accounts opened
before 1984 and broker accounts considered active during 1983.
You must give your correct TIN, but you do not have to sign the
certification.

2. Interest, dividend, broker, and barter exchange accounts
opened after 1983 and broker accounts considered inactive during
1983. You must sign the certification or backup withholding will apply. If
you are subject to backup withholding and you are merely providing
your correct TIN to the requester, you must cross out item 2 in the
certification before signing the form.

3. Real estate transactions. You must sign the certification. You may
cross out item 2 of the certification.

4, Other payments. You must give your correct TIN, but you do not

 

For this type of account: Give name and EIN of:

 

14. Account with the Department of
Agriculture in the name of a public
entity (such as a state or local
government, school district, or
prison) that receives agricultural
program payments

The public entity

15. Grantor trust filing under the Form The trust
1041 Filing Method or the Optional
Form 1099 Filing Method 2 (see

Regulations section 1.671-4(b)(2)(i)(B))

topos

 

 

have to sign the certification unless you have been notified that you
have previously given an incorrect TIN. “Other payments” include
payments made in the course of the requester’s trade or business for
rents, royalties, goods (other than bills for merchandise), medical and
health care services (including payments to corporations), payments to
a nonemployee for services, payments made in settlement of payment
card and third party network transactions, payments to certain fishing
boat crew members and fishermen, and gross proceeds paid to
attorneys (including payments to corporations).

5. Mortgage interest paid by you, acquisition or abandonment of
secured property, cancellation of debt, qualified tuition program
payments (under section 529), ABLE accounts (under section 529A),
IRA, Coverdell ESA, Archer MSA or HSA contributions or
distributions, and pension distributions. You must give your correct
TIN, but you do not have to sign the certification.

What Name and Number To Give the Requester

 

For this type of account:

Give name and SSN of:

 

1. Individual

2. Two or more individuals (joint
account) other than an account
maintained by an FFI

3. Two or more U.S. persons
(joint account maintained by an FFI)

a

Custodial account of a minor
(Uniform Gift to Minors Act)

5. a. The usual revocable savings trust
(grantor is also trustee)

b. So-called trust account that is not
a legal or valid trust under state law

6. Sole proprietorship or disregarded
entity owned by an individual

7. Grantor trust filing under Optional
Form 1099 Filing Method 1 (see
Regulations section 1.671-4(b)(2)(i)
(A)

For this type of account:

The individual

The actual owner of the account or, if
combined funds, the first individual on

the account’
Each holder of the account

The minor”

The grantor-trustee'

1
The actual owner

3
The owner’

The grantor*

Give name and EIN of:

 

1

1
1

8. Disregarded entity not owned by an
individual

©

. A valid trust, estate, or pension trust

0. Corporation or LLC electing
corporate status on Form 8832 or
Form 2553

=

. Association, club, religious,
charitable, educational, or other tax-
exempt organization

2. Partnership or multi-member LLC
3. A broker or registered nominee

 

The owner

Legal entity*

The corporation

The organization

The partnership
The broker or nominee

’ List first and circle the name of the person whose number you furnish.
If only one person on a joint account has an SSN, that person’s number
must be furnished.

2 Circle the minor's name and furnish the minor’s SSN.

3 You must show your individual name and you may also enter your
business or DBA name on the “Business name/disregarded entity”

name line. You may use either your SSN or EIN (if you have one), but the
IRS encourages you to use your SSN.

4 List first and circle the name of the trust, estate, or pension trust. (Do
not furnish the TIN of the personal representative or trustee unless the
legal entity itself is not designated in the account title.) Also see Special
rules for partnerships, earlier.

*Note: The grantor also must provide a Form W-9 to trustee of trust.

Note: If no name is circled when more than one name is listed, the
number will be considered to be that of the first name listed.

Secure Your Tax Records From Identity Theft

Identity theft occurs when someone uses your personal information
such as your name, SSN, or other identifying information, without your
permission, to commit fraud or other crimes. An identity thief may use
your SSN to get a job or may file a tax return using your SSN to receive
a refund.

To reduce your risk:
« Protect your SSN,
« Ensure your employer is protecting your SSN, and
¢ Be careful when choosing a tax preparer.

If your tax records are affected by identity theft and you receive a
notice from the IRS, respond right away to the name and phone number
printed on the IRS notice or letter.

If your tax records are not currently affected by identity theft but you
think you are at risk due to a lost or stolen purse or wallet, questionable
credit card activity or credit report, contact the IRS Identity Theft Hotline
at 1-800-908-4490 or submit Form 14039.

For more information, see Pub. 5027, Identity Theft Information for
Taxpayers.

Victims of identity theft who are experiencing economic harm or a
systemic problem, or are seeking help in resolving tax problems that
have not been resolved through normal channels, may be eligible for
Taxpayer Advocate Service (TAS) assistance. You can reach TAS by
calling the TAS toll-free case intake line at 1-877-777-4778 or TTY/TDD
1-800-829-4059.

Protect yourself from suspicious emails or phishing schemes.
Phishing is the creation and use of email and websites designed to
mimic legitimate business emails and websites. The most common act
is sending an email to a user falsely claiming to be an established
legitimate enterprise in an attempt to scam the user into surrendering
private information that will be used for identity theft.
Case 18-30264-sgj11 Doc 863 Filed 02/15/19 Entered 02/15/19 10:27:53 Page 12 of 19

Form W-9 (Rev. 10-2018)

Page 6

 

The IRS does not initiate contacts with taxpayers via emails. Also, the
IRS does not request personal detailed information through email or ask
taxpayers for the PIN numbers, passwords, or similar secret access
information for their credit card, bank, or other financial accounts.

If you receive an unsolicited email claiming to be from the IRS,
forward this message to phishing@irs.gov. You may also report misuse
of the IRS name, logo, or other IRS property to the Treasury Inspector
General for Tax Administration (TIGTA) at 1-800-366-4484. You can
forward suspicious emails to the Federal Trade Commission at
spam@uce.goyv or report them at www.ftc.gov/complaint. You can
contact the FTC at www. ftc.gov/idtheft or 877-IDTHEFT (877-438-4338).
If you have been the victim of identity theft, see www. /dentityTheft.gov
and Pub. 5027.

Visit www. irs.gov/identityTheft to learn more about identity theft and
how to reduce your risk.

Privacy Act Notice

Section 6109 of the Internal Revenue Code requires you to provide your
correct TIN to persons (including federal agencies) who are required to
file information returns with the IRS to report interest, dividends, or
certain other income paid to you; mortgage interest you paid; the
acquisition or abandonment of secured property; the cancellation of
debt; or contributions you made to an IRA, Archer MSA, or HSA. The
person collecting this form uses the information on the form to file
information returns with the IRS, reporting the above information.
Routine uses of this information include giving it to the Department of
Justice for civil and criminal litigation and to cities, states, the District of
Columbia, and U.S. commonwealths and possessions for use in
administering their laws. The information also may be disclosed to other
countries under a treaty, to federal and state agencies to enforce civil
and criminal laws, or to federal law enforcement and intelligence
agencies to combat terrorism. You must provide your TIN whether or
not you are required to file a tax return. Under section 3406, payers
must generally withhold a percentage of taxable interest, dividend, and
certain other payments to a payee who does not give a TIN to the payer.
Certain penalties may also apply for providing false or fraudulent
information.
Case 18-30264-sgj11 Doc 863 Filed 02/15/19 Entered 02/15/19 10:27:53 Page 13 of 19

Service List
Case 18-30264-sgj11 Doc 863 Filed 02/15/19 Entered 02/15/19 10:27:53 Page 14 of 19

BNP Paribas Securities Services
Luxembourg Branch

60 Avenue John F, Kennedy
1855 Luxembourg

Dallas County

c/o Laurie Spindler

Linebarger, Goggan, Blair & Sampson LLP
2777 N Stemmons Frwy, No 1000

Dallas, TX 75207-2328

Acis CLO Management, LLC
Acis CLO Value GP, LLC
1209 Orange Street
Wilmington, DE 19801-1120

’ Acis Funding GP, Ltd.

Acis Funding L.P.

c/o Maples Corporate Services Limited

PO Box 309, Ugland House

Grand Cayman, Cayman Islands KY1 -1104

Mizuho Securities USA Inc.
320 Park Ave., 12th Floor
New York, NY 10022-6848

US Bank National Association
c/o Daniel P. Novakov

Frost Brown Todd LLC

100 Crescent Court, Suite 350
Dallas, TX 75201-2348

Robin Phelan, Chapter 11 Trustee
Phelenlaw

4214 Woodfin Drive

Dallas, TX 75220-6416

Texas Comptroller of Public Accounts
c/o John M. Stern, Asst. Attorney General
Bankruptcy & Collection Div. MC 008
PO Box 12548

Austin, TX 78711-2548

Office of the United States Attorney
3" Floor, 1100 Commerce Street
Dallas, Texas 75242-1699

Notice Service List
Acis Capital Mgmt./Phelan
#5980

-United States Trustee

Lisa Lambert
1100 Commerce St., Room 976
Dallas, TX 75242

Dallas County

c/o Sherrel K Knighton

Linebarger Goggan Blair & Sampson, LLP
2777 N. Stemrnons Frwy Ste 1000

Dallas, TX 75207-2328

Acis CLO Value Fund II (Cayman), L.P.
Acis CLO Value Fund If GP, LLC

Acis CLO Value Master Fund II, L.P.

PO Box 309, Ugland House

Grand Cayman, Cayman Islands KY1-1104

U. S. Bank National Association
Attn: Michael Zak

60 Livingston Ave., EP-MN-WS3D
Saint Paul, MN 55107-2292

US Bank National Association

c/o Mark D. Kotwick, Arlene Alves
Seward & Kissell LLP

One Battery Park Plaza

New York, NY 10004-1405

Acis Capital Management, LP
c/o Warren A. Usatine

Cole Schotz P.C.

25 Main Street

Hackensack, NJ 07601-7189

Securities and Exchange Commission
801 Cherry Street, Suite 1900, Unit 18
Fort Worth, TX 76102

Office of the Attorney General
Main Justice Building, Room 5111
10th & Constitution Avenue, N.W.
Washington, D.C. 20530

Highland CLO Management, Ltd.

c/o Strand Advisors, Inc., Attn. James Dondero
300 Crescent Court, Suite 700

Dallas, TX 75201

Acis CLO 2013-1 Chemical Holdings, LLC
Acis CLO 2013-2 Chemical Holdings, LLC
Acis CLO 2014-3 Chemical Holdings, LLC 2
1209 Orange Street -
Wilmington, DE 19801-1120 r

Acis CLO 2014-4 Chemical Holdings, LLC
Acis CLO 2014-5 Chemical Holdings, LLC
Acis CLO 2015-6 Chemical Holdings, LLC
1209 Orange Street

Wilmington, DE 19801-1120

Acis CLO Value Fund II, L.P.

Acis Loan Funding, Ltd.

Acis Capital Management GP, LLC
300 Crescent Court, Suite 700
Dallas, TX 75201-7849

State Street (Guernsey) Limited

First Floor Dorey Court

Admiral Park, St. Peter Port, Guernsey
Channel Islands GYI 6HJ

Acis Capital Management, LP
c/o Michael D, Warmer

Cole Schotz P.C.

1700 City Center Tower II
301 Commerce St.

Fort Worth, TX 76102-4140

The Bank of N.Y. Mellon Trust Co., N.A.
225 Liberty Street
New York, NY 10286-0001

Acis Loan Funding, Ltd.
First Floor, Dorey Court
St. Peter Port, Guernsey

Acis CLO 2013-1 LLC
Acis CLO 2013-2 LLC

850 Library Ave., Suite 204
Newark, DE 19711

Internal Revenue Service
Special Procedures — Insolvency
P.O. Box 7346

Philadelphia, PA 1901-7346
Case 18-30264-sgj11 Doc 863 Filed 02/15/19 Entered 02/15/19 10:27:53 Page 15 of 19

US Bank
PO Box 5229
Cincinnati, OH 45201-5229

Diane G. Reed

Reed & Elmquist, PC

501 N. College St.
Waxahachie, TX 75165-3361

Diane G. Reed

c/o David W. Elmquist

Reed & Elmquist, PC

501 N. College St.
Waxahachie, TX 75165-3361

Highland CLO Management, Ltd.

c/o Maples Corporate Services, Ltd.

P.O. Box 309, Ugland House,

South Church Street, George Town

Grand Cayman, Cayman Island KY1-1004

Acis CLO 2013-1 Ltd.

Acis CLO 2013-2

c/o Estera Trust (f/k/a Appleby Trust)
Clifton House 75 Port St., P.O. Box 1350
Grand Cayman, Cayman Islands KY 1-1108

Acis CLO 2014-3 Ltd.

Acis CLO 2014-4 Ltd.

c/o MaplesFS Limited

P.O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1-1102

Acis CLO 2014-5 Ltd.

Acis CLO 2015-6 Ltd.

c/o MaplesFS Limited

P.O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1-1102

Hewett’s Island CLO I-R, Ltd.

c/o Maples Finance Limited

PO Box 1093, Queensgate House

South Church St., George Town

Grand Cayman, Cayman Island KY1-1102

U.S. Bank National Association

Attention: Global Corporate Trust —

Acis CLO 2013-1 and 2013-2190 S. LaSalle
Street, 8th Floor

Chicago, IL 60603

U.S. Bank National Association

Attention: Global Corporate Trust —

Acis CLO 2014-3 and 2014-4190 S. LaSalle
Street, 8th Floor

Chicago, IL 60603

U.S. Bank National Association
Attention: Global Corporate Trust —

Acis CLO 2014-5 and Acis CLO 2015-6190 S.

LaSalle Street, 8th Floor
Chicago, IL 60603

Deutsche Bank Trust Company Americas
Attn: CDO Business Unit — Hewett’s
Island CLO 1-R

1761 East St. Andrew Place

Santa Ana, CA 92705

Highland HCF Advisor, Ltd.
c/o James Dondero, President
300 Crescent Court, Suite 700
Dallas, TX 75201

Highland CLO Management, Ltd.
c/o Strand Advisors, Inc.
Corporation Trust Center

1209 Orange Street

Wilmington, DE 19801

Acis CLO 2015-6 Ltd.
P.O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1-1102,

Acis CLO 2014-3 LLC
Acis CLO 2014-4

850 Library Ave., Suite 204
Newark, DE 19711

Acis CLO 2014-5 LLC
Acis CLO 2015-6 LLC

850 Library Ave., Suite 204
Newark, DE 19711

Acis CLO 2017-7 Ltd.

c/o MapleFS Limited, Attn: Directors

PO Box 1093, Boundary Hall, Cricket Sq.
Grand Cayman, Cayman Islands KY1 -1102
Case 18-30264-sgj11 Doc 863 Filed 02/15/19 Entered 02/15/19 10:27:53 Page 16 of 19

Joshua N. Terry

25 Highland Park Village
Suite 100-848

Dallas, TX 75205-2726

Andrews Kurth Kenyon LLP
600 Travis, Suite 4200
Houston, TX 77002-2929

Case Anywhere LLC
21860 Burbank Blvd., Suite 125
Woodland Hills, CA 91367-7447

Drexel Limited
309 23"4 Street, #340
Miami Beach, FL 33139-1700

JAMS, Inc.
18881 Von Karman Ave., Suite 350
Irvine, CA 92612-6589

KPMG LLP (USA)

Two Financial Center

60 South Street

Boston, MA 02111-2759

McKool Smith, P.C.
300 Crescent Court, Suite 1500
Dallas, TX 75201-6970

Creditors Service List
Acis Capital Mgmt./Phelan

#5980

| Class 2

Joshua N. Terry

c/o Brian P. Shaw/John M. Lynch
Rogge Dunn Group, PC

1201 Elm St., Suite 5200

Dallas, TX 75270

Class 3

CSI Global Deposition Services
4950 N. O'Connor Road, Suite 152
Irving, TX 75062 - 2778

David Langford
1321 Indian Creek
DeSoto, TX 75115-3652

Elite Document Technology
400 N. Saint Paul St., Suite 1300
Dallas, TX 75201-6881

Jones Day
2727 N. Harwood Street
Dallas, TX 75201-1568

KPMG LLP
2323 Ross Ave., Suite 1400
Dallas, TX 75201-2721

Reid Collins & Tsai, LLP
Building C, Suite 300

1301 S. Capital of Texas Highway
Austin, TX 78746-6550

Joshua N. Terry
350 9 Princeton Ave.
Dallas, TX 75205-3246

CT Corporation
PO Box 4349
Carol Stream, IL 60197-4349

David Simek
31 Woodacres Road
Brookville, NY 11545-2911

Highfield Equities, Inc.
3131 McKinney Ave., Suite 215
Dallas, TX 75204-2421

Lackey Hershman LLP
3102 Oak Lawn Ave., Suite 777
Dallas, TX 75219-4259

KPMG LLP

Aon Center

200 E. Randolph St., Suite 5500
Chicago, IL 60601-6607

Stanton Advisors LLC
300 Coles St., Apt. 802
Jersey City, NJ 07310-1047
Case 18-30264-sgj11 Doc 863 Filed 02/15/19 Entered 02/15/19 10:27:53 Page 17 of 19

Stanton Law Firm
9400 North Central Expwy., Suite 1304
Dallas, TX 75231-5047

Acis CLO 2013-1 LLC
850 Library Ave., Suite 204
Newark, DE 19711

Acis CLO 2014-5 LLC
850 Library Ave., Suite 204
Newark, DE 19711

Directors - Acis CLO 2014-3 Ltd.
PO Box 1093

Cricket Square

Grand Cayman KY1-1102

Directors - Acis CLO 2015-6 Ltd.
PO Box 1093

Cricket Square

Grand Cayman KY1-1102

Acis CLO 2014-3 Ltd.

c/o MaplesFS Limited, Attn: Directors

PO Box 1093, Boundary Hall, Cricket Sq.
Grand Cayman, Cayman Islands KY1-1102

Acis CLO 2015-6 Ltd.

c/o MapleFS Limited, Attn: Directors

PO Box 1093, Boundary Hall, Cricket Sq.
Grand Cayman, Cayman Islands KY1 -1102

Jennifer G. Terry
25 Highland Park Village, Suite 100-848
Dallas, TX 75205

Stinson Leonard Street LLP
Attn: Paul Lackey

3102 Oak Lawn Ave., Suite 777
Dallas, TX 75219

The TASA Group, Inc.
1166 DeKalb Pike
Blue Bell, PA 19422- 1853

Acis CLO 2014-3 LLC
850 Library Ave., Suite 204
Newark, DE 19711

Acis CLO 2015-6 LLC
850 Library Ave., Suite 204
Newark, DE 19711

Directors - Acis CLO 2014-4 Ltd.
PO Box 1093

Cricket Square

Grand Cayman KY1-1102

Acis CLO 2013-1, Ltd.

c/o Appleby Trust, Attn: Directors

Clifton House 75 Fort St., PO Box 13

Grand Cayman, Cayman Islands KY1-1108

Acis CLO 2014-4 Ltd.

c/o MapleFS Limited, Attn: Directors

PO Box 1093, Boundary Hall, Cricket Sq.
Grand Cayman, Cayman Islands KY1-1102

Acis CLO 2017-7 Ltd.

c/o MapleFS Limited, Attn: Directors

PO Box 1093, Boundary Hall, Cricket Sq.
Grand Cayman, Cayman Islands KY1 -1102

Hunton Andrews Kurth LLP

c/o M. Christine Klein, Dep. Gen. Counsel
Riverfront Plaza, East Tower

951 East Byrd St.

Richmond, VA 23219

Acis CLO 2013-1, Ltd., et al.
c/o David Neier

Winston & Strawn LLP

200 Park Ave.

New York, NY 10166-4193

Acis CLO 2014-4 LLC
850 Library Ave., Suite 204 :
Newark, DE 19711 :

Directors - Acis CLO 2013-1 Ltd.
75 Fort St., Clifton House

PO Box 1350

George Town, Grand Cayman
Cayman Island, KY1-1108

Directors - Acis CLO 2014-5 Ltd.
PO Box 1093

Cricket Square

Grand Cayman KY1-1102

Acis CLO 2013-2 Ltd.

c/o MaplesFS Limited, Attn: Directors

PO Box 1093, Boundary Hall, Cricket Sq.
Grand Cayman, Cayman Islands KY1-1102

Acis CLO 2014-5 Ltd.

c/o MapleFS Limited, Attn: Directors

PO Box 1093, Boundary Hall, Cricket Sq.
Grand Cayman, Cayman Islands KY1-1102

Acis CLO 2013-1, Ltd., et al.

c/o Thomas Melsheimer/Lane Webster
Winston & Strawn LLP

2501 N. Harwood St., 17" Floor
Dallas, TX 75201

Patrick H. Daugherty
3621 Cornell Ave.
Dallas, TX 75250
Case 18-30264-sgj11 Doc 863 Filed 02/15/19 Entered 02/15/19 10:27:53 Page 18 of 19

Class 4
Highland Capital Management, LP
Highland Capital Management, LP Highland Capital Management, LP c/o Michael K. Hurst/Ben A. Barnes
300 Crescent Court, Suite 700 1209 Orange Street Lynn Pinker Cox & Hurst LLP :
Dallas, TX 75201-7849 Wilmington, DE 19801-1120 2100 Ross Ave., Suite 2700 =

Dallas, TX 75201

Highland Capital Management, LP, Highland
c/o H. O'Neil, J. Binford, S. Beck, M. Bales
Foley Gardere Foley & Lardner, LLP

2021 McKinney Ave., Suite 1600

Dallas, TX 75201
Case 18-30264-sgj11 Doc 863 Filed 02/15/19 Entered 02/15/19 10:27:53 Page 19 of 19

Highlands Service List
ACTS #5980

Highland CLO Funding Ltd.

c/o Mark M. Maloney/W. Austin Jowers
King & Spalding LLP

1180 Peachtree Street NE

Atianta, GA 30309

Highland CLO Funding, Ltd.

First Floor, Dorey Court

Admiral Park, St. Peter Port
Guernsey, Channel Islands GY1 6HJ

Highland CLO Management, Ltd.

P.O. Box 309 Ugland House

South Church Street

George Town, Grand Cayman KY1-1004

Highland HCF Advisor, Ltd.

c/o Maples Corporate Services, Ltd.

P.O. Box 309, Ugland House,

South Church Street, George Town

Grand Cayman, Cayman Island KY1-1004

Neutra, Ltd.

c/o Daniel Elms/Heather Jobe/Scott Larson
Bell Nunnally & Martin LLP

3232 McKinney Ave., Suite 1400

Dallas, TX 75204

CLO Holdco, Ltd.

c/o Intertrust Corp. Srvs. (Cayman) Ltd.
190 Elgin Ave., George Town

Grand Cayman, Cayman Islands KY1-9005

The Dugaboy Investment Trust
300 Crescent Court, Suite700
Dallas, TX 75201-1876

Highland CLO Funding, Ltd.

c/o Paul R. Bessette/Rebecca Matsumura
King & Spalding LLP

500 West 2 St., Suite 1800

Austin, TX 78701-4684

Highland CLO Funding, Ltd.

c/o Michael K. Hurst/Ben A. Barnes
Lynn Pinker Cox & Hurst LLP
2100 Ross Ave., Suite 2700

Dallas, TX 75201

Highland CLO Management, Ltd.
c/o Strand Advisors, Inc.
Corporation Trust Center

1209 Orange Street

Wilmington, DE 19801

Highland CLO Management, Ltd.
c/o Summit Management Ltd.
P.O. Box 32311

Grand Cayman,

Cayman Islands KY1-1209

Highland HCF Advisor, Ltd.
c/o James Dondero, President
300 Crescent Court, Suite 700
Dallas, TX 75201

Neutra, Ltd.

c/o Michael K. Hurst/Ben A. Barnes
Lynn Pinker Cox & Hurst LLP
2100 Ross Ave., Suite 2700

Dallas, TX 75201

CLO Holdco, Ltd.

c/o Daniel Elms/Heather Jobe/Scott Larson
Bell Nunnally & Martin LLP

3232 McKinney Ave., Suite 1400

Dallas, TX 75204

Highland CLO Funding, Ltd.

c/o Daniel Elms/Heather Jobe/Scott Larson
Bell Nunnally & Martin LLP

3232 McKinney Ave., Suite 1400

Dallas, TX 75204

Highland CLO Funding, Ltd.

c/o H. O'Neil, J. Binford, S. Beck, M. Bales
Foley Gardere Foley & Lardner, LLP

2021 McKinney Ave., Suite 1600

Dallas, TX 75201

Highland CLO Management, Ltd.

c/o Maples Corporate Services, Ltd.

P.O. Box 309, Ugland House,

South Church Street, George Town

Grand Cayman, Cayman Island KY1-1004

Highland CLO Management, Ltd.
c/o Summit Management Ltd.
Suite #4-210 Governor’s Square
23 Lime Tree Bay Avenue

Grand Cayman, Cayman Islands

Highland CLO Management, Ltd.
c/o Strand Advisors, Inc.

Attn. James Dondero

300 Crescent Court, Suite 700
Dallas, TX 75201

Neutra, Ltd.

c/o H. O'Neil, J. Binford, S. Beck, M. Bales
Foley Gardere Foley & Lardner, LLP

2021 McKinney Ave., Suite 1600

Dallas, TX 75201

CLO Holdco, Ltd.

c/o H. O'Neil, J. Binford, S. Beck, M. Bales

Foley Gardere Foley & Lardner, LLP

2021 McKinney Ave., Suite 1600

Dallas, TX 75201 _
